Citation Nr: 0203866	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  98-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fragment wound of the left foot.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fragment wound of the right foot.

3.  Entitlement to a compensable evaluation for a right calf 
scar.

4.  Entitlement to an effective date earlier than February 7, 
1997 for a grant of service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an effective date earlier than February 7, 
1997 for a grant of service connection for residuals of a 
fragment wound of the left foot.

6.  Entitlement to an effective date earlier than February 7, 
1997 for a grant of service connection for residuals of a 
fragment wound of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1970.  

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's original claim on appeal included the issue of 
entitlement to an evaluation in excess of the initial 30 
percent rating which had been assigned for the veteran's 
PTSD, effective from February 7, 1997.  Thereafter, a March 
1999 rating decision increased the evaluation for this 
disability to 70 percent, effective from February 7, 1997, 
and in a written statement submitted by the veteran in March 
1999, the veteran expressed his desire to withdraw his 
substantive appeal on the issue of the evaluation of his 
PTSD.  As this issue was timely withdrawn pursuant to 
38 C.F.R. § 20.204(b) (2001), the Board finds that it is no 
longer a subject for current appellate consideration. 

The Board further notes that a November 1999 rating decision 
granted service connection for idiopathic primary muscle 
problem with recurrent cramping of the calves of the feet, 
assigning separate 10 percent ratings for each foot, 
effective from August 1997.  The record does not reflect that 
the veteran has filed a notice of disagreement with this 
decision, and it is therefore also not a matter for current 
appellate review.  

In addition, the record does not reflect that the veteran was 
granted service connection for degenerative joint disease 
(DJD) of the right knee until the rating decision of March 
1999.  While the Board does recognize that the regional 
office (RO) concurrently adjudicated an issue of entitlement 
to an earlier effective date which included the grant of 
service connection for DJD of the right knee, it is clear 
that the RO had not previously granted service connection for 
this disability and it would therefore be impossible to infer 
a claim for entitlement to an earlier effective date when 
service connection had not yet been established.  Thereafter, 
while the record obviously does reflect the establishment of 
both the grant and effective date of DJD of the right knee in 
March 1999, effective February 7, 1997, it does not reflect 
that the veteran submitted a notice of disagreement as to 
either issue.  Consequently, the Board finds that the issue 
of entitlement to an effective date earlier than February 7, 
1997 for service connection for DJD of the right knee is not 
a proper matter for current appellate consideration.  The 
Board further notes that at the time of the veteran's hearing 
before the Board in October 2001, his representative was 
specifically asked to agree that the issues on appeal 
included those identified on the first page of this decision, 
and the representative did not contend that entitlement to an 
earlier effective date for a grant of service connection for 
DJD of the right knee was currently an issue on appeal.  
(transcript (T.) at p. 2).

Finally, because the veteran filed a notice of disagreement 
with the original ratings assigned for residuals of fragment 
wound to each foot, the Board finds that it must consider 
entitlement to a higher evaluation for these disabilities 
from the effective date of service connection under Fenderson 
v. West, 12 Vet. App. 119 (1999).





FINDINGS OF FACT

1.  The veteran's residuals of a fragment wound of the left 
foot are manifested by symptoms that are not productive of 
more than moderate impairment of the left foot; muscle injury 
other than which has already been compensated, is not 
indicated.

2.  The veteran's residuals of a fragment wound of the right 
foot are manifested by symptoms that are not productive of 
more than moderate impairment of the right foot; muscle 
injury other than which has already been compensated, is not 
indicated.

3.  The veteran's right calf scar is not tender or painful 
and does not limit function of the affected part.

4.  A claim for service connection for PTSD was received by 
the RO in August 1997; entitlement to service connection for 
PTSD was granted by a rating decision in January 1998, 
effective from February 7, 1997.

5.  A claim for service connection for residuals of a 
fragment wound for the left foot other than associated with 
scarring was filed on February 7, 1997; entitlement to 
service connection for residuals of a fragment wound for the 
left foot other than associated with scarring was granted by 
a rating decision in July 1997, effective from February 7, 
1997.

6.  A claim for service connection for residuals of a 
fragment wound for the right foot other than associated with 
scarring was filed on February 7, 1997; entitlement to 
service connection for residuals of a fragment wound for the 
right foot other than associated with scarring was granted by 
a rating decision in July 1997, effective from February 7, 
1997.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fragment wound of the left foot have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5284 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fragment wound of the right foot have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5284 (2001).

3.  The schedular criteria for a compensable evaluation for a 
right calf scar have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7804, 7805 (2001).

4.  The criteria for an effective date earlier than February 
7, 1997, for a grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (a), (b) (West 1991); 38 C.F.R. 
§ 3.400 (2001).

5.  The criteria for an effective date earlier than February 
7, 1997, for a grant of service connection for residuals of a 
fragment wound of the left foot have not been met.  
38 U.S.C.A. § 5110 (a), (b) (West 1991); 38 C.F.R. § 3.400 
(2001).

6.  The criteria for an effective date earlier than February 
7, 1997, for a grant of service connection for residuals of a 
fragment wound of the right foot have not been met.  
38 U.S.C.A. § 5110 (a), (b) (West 1991); 38 C.F.R. § 3.400 
(2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Initial Evaluations in Excess of 10 
percent for Residuals of a Fragment Wound of the Left and 
Right foot, and to a Compensable Evaluation for a Right Calf 
Scar 

Background

At the outset, the Board finds that the issues on appeal have 
been sufficiently developed pursuant to the guidelines 
established in the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
(VCAA).  In this regard, the Board notes that it previously 
remanded this matter in June 2001 to afford the veteran with 
his requested hearing before a member of the Board, and that 
the requested hearing was held in June 2001.  In addition, 
the veteran was furnished with a comprehensive Department of 
Veterans Affairs (VA) muscles examination in April 1999, and 
there is no indication from either the veteran or his 
representative that they find that examination to be 
inadequate for rating purposes or that the subject 
disabilities have worsened since that examination.  There is 
also no indication that there are any outstanding relevant 
documents or records that have not already been obtained, and 
the record reflects that the veteran has been informed by 
rating decisions, the statement of the case, and supplemental 
statements of the case of the evidence and information 
necessary to substantiate his claims.  

While the Board is mindful of the fact that recent 
regulations were promulgated by the VA to implement the VCAA 
(66 Fed. Reg. 45,650 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.156(a), 3.159, and 3.326(a)), 
the Board notes that its review of those regulations does not 
reveal any additional notice and/or development requirements 
that have not already been accomplished or that an additional 
opinion is necessary to evaluate any of these claims.  
Moreover, in supplementary information provided with the new 
regulations, it was noted that these provisions merely 
implemented the VCAA, and did not provide any rights other 
than those provided by the VCAA.  Thus, based on all of the 
foregoing, the Board finds that these claims have been 
sufficiently developed pursuant to the VCAA, and the 
regulations promulgated thereto.

With respect to the regulations that are to govern the 
Board's duty to obtain evidence, the Board observes that 
these regulations are to govern circumstances wherein the 
Board requires clarification of the evidence, correction of a 
procedural defect, or some other action essential for a 
proper appellate decision.  Therefore, since the Board finds 
that there is no need for further clarification, correction 
or other essential action in this case, further delay in the 
Board's consideration of this case is unnecessary, and remand 
for consideration of these regulations prior to the Board's 
review of this matter is also not warranted.

The Board would further note that while the Board has 
considered the possible application of the muscle injury 
criteria to this matter, and the corresponding question as to 
whether the RO's failure to do so requires further 
adjudication by the RO under Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the Board has concluded that the remand for 
such additional adjudication or additional notice of these 
criteria is not necessary.  Very simply, while the veteran's 
1969 in-service fragment wound to the feet and right calf and 
the extended period of convalescence reported by the veteran 
creates the possibility of some muscular involvement such 
that the veteran's right and left foot disabilities could be 
considered under both the old and new criteria for muscle 
injuries, separation and initial post-service VA examination 
just one month after service discloses no muscle atrophy or 
other muscle damage, and there is therefore no basis to apply 
the muscle injury criteria.  In addition, the Board notes 
that whatever possible muscle damage exists has recently been 
given 10 percent ratings under 38 C.F.R. § 4.124a, Diagnostic 
Code 8721, and providing a higher or separate rating would be 
prohibited under 38 C.F.R. § 4.55(a) (2001) and, in any 
event, would constitute prohibited pyramiding under 38 C.F.R. 
§ 4.14 (2001).  It is further apparent from 38 C.F.R. 
§ 4.56(a), that the area of the subject wounds would also 
involve minimal muscle damage, such as with the wrist or over 
the tibia.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  
38 C.F.R. § 4.1.

The history of the veteran's disability shows that service 
connection was originally granted for residuals of a fragment 
wound of the feet by a July 1997 rating decision, with a 10 
percent evaluation assigned, effective February 7, 1997.  
Thereafter, a January 1998 rating decision granted a separate 
10 percent evaluation for residuals of a fragment wound for 
each foot, also effective from February 7, 1997.  

The service medical records do not provide detailed 
information regarding the incident that resulted in the 
subject disabilities, however, separation examination did 
reflect a history of foot trouble and it was also indicated 
that the veteran sustained a bullet wound to both feet in 
March 1969, and that this caused occasional pain.

Following the veteran's discharge from service in June 1970, 
he filed a claim seeking service connection for the residuals 
of his foot wounds incurred during service, and at that time, 
such wounds were found to consist solely of scars on the feet 
and right calf.  In view of the veteran's receipt of the 
Purple Heart Medal, the veteran was service connected for 
these scars and assigned noncompensable ratings by a rating 
decision in August 1970.  The Board notes that a July 1970 VA 
medical examination revealed the veteran's report that he 
sustained wounds to both feet in Vietnam in March 1969, and 
that the right foot would get numb once in a while.  However, 
examination at this time revealed a barely visible scar on 
the right big toe at the metatarsal phalangeal region, and 
small scars of 1/4 and 1/16 of an inch between the right big 
toe and adjacent toe, which were not found to interfere with 
motion or strength.  There were no visible scars on the left 
foot.  The examiner further reported that these injuries 
resulted from being run over by a boat in Vietnam.  He also 
indicated that there was a barely visible and not measurable 
hairline scar across the entire length of the plantar surface 
of the left foot.  X-rays of the feet were interpreted to 
reveal no demonstrable bone or joint pathology, and negative 
findings associated with both soft tissues and the plantar 
arches.  The overall diagnosis was asymptomatic scars of both 
feet.

VA outpatient records for the period of January to May 1997 
reflect that in March 1997, the medical history was noted to 
include bilateral foot symptoms in Vietnam.

VA feet examination in March 1997 revealed that the veteran 
reported a history of walking in water while in Vietnam and 
then suddenly beginning to feel pain in his feet and noticing 
that his feet were bleeding.  The veteran assumed that he had 
stepped on a mine and that this had produced pain in his feet 
with shrapnel.  The veteran reported that wire staples were 
used to suture his wound shut and that he was hospitalized 
for several months.  Since then, he had experienced cramps in 
the calves and numbness of the right foot.  The cramps in his 
calves reportedly would last from 30 to 120 minutes and 
occurred once or twice a year.  Recently, the numbness in the 
foot lasted for a few hours, and he had to drag his right 
foot.  Despite this, it was indicated that the veteran 
appeared to be able to function quite normally, and 
examination of the area where the veteran identified scarring 
revealed some fullness underneath the skin and the 
subcutaneous tissue, but no definite scars.  The veteran was 
also found to have a normal gait.  

X-rays of the feet were interpreted to reveal degenerative 
joint disease (DJD) with a calcaneal spur of the right ankle 
and DJD of the first metatarsal phalangeal joint on the 
right, and calcaneal spur with tibial osteophytes on the 
left.  The diagnosis included bilateral foot pain, perhaps 
from DJD and calcaneal spurs.  The examiner commented that 
the foot problem clearly related to the veteran's Vietnam 
service, and he elected not to take photographs of the 
veteran's feet as he was unable to observe any significant 
visible scars on the feet.

VA outpatient records for the period of June to November 1997 
reflect that in June 1997, the veteran reported chronic foot 
pain and indicated that he had aggravated his foot pain about 
a week ago with exertion.  Physical examination revealed that 
he had flat feet and there was no evidence of fracture or 
inflammation.  The examining physician noted that the feet 
exhibited some underlying deformity such as flat feet.  At a 
July 1997 knee evaluation, it was also noted that the veteran 
complained of bilateral foot pain and it was observed that 
there was bilateral pes planus.  In August 1997, the veteran 
complained of bilateral cramps in his lower legs, which 
reportedly occurred during the day or night and was also 
located in his feet and toes.  The veteran further reported 
an injury to his legs when he was in the military.  Previous 
diagnoses were noted to include abnormalities of the 
musculoskeletal system and joint pain.  Physical examination 
revealed no indication of peripheral vascular disease, legs 
and feet were warm to the touch, and neurovascular 
functioning was intact.  In early October 1997, the veteran 
reported that quinine sulfate had been helpful in relieving 
his bilateral leg cramps in his calves and feet.  Physical 
therapy notes from early October 1997 reflect that the 
veteran's main complaint was bilateral calf and foot 
cramping, especially on the planar surface of both feet.  In 
his assessment, the therapist noted that the veteran had a 
significant complaint of bilateral calf and foot cramping 
which he related to a past wartime injury from Vietnam.  

Later in October 1997, the VA outpatient records note that 
the veteran was currently undergoing some physical therapy 
for his lower extremities and would soon be undergoing an 
electromyogram (EMG).  The veteran reported a great deal of 
cramping in his legs and his feet, which was brought on by 
prolonged standing or walking, and ameliorated somewhat with 
quinine.  Past medical history was noted to include 
musculoskeletal injuries secondary to Vietnam service.  
Examination of the extremities revealed no clubbing, cyanosis 
or edema and his feet were warm and with good capillary 
refill.  The assessment included recurrent leg and foot 
cramps, and the plan was to consider adding a new medication.  
A VA physical therapy discharge summary note from the same 
date indicates that the veteran reported minimal change with 
his cramping in the calf and foot.  

A VA EMG report from November 1997 indicates that the veteran 
reported a history of intermittent bilateral foot cramps 
since stepping on a water mine in Vietnam in 1969.  At that 
time, he reported having shrapnel removed from his right 
upper/medial calf and the plantar aspects of both feet, and 
now complained of frequent cramping in both feet and right 
calf in addition to pain in his medial right knee that was 
brought on by walking and also occurred at night.  He denied 
any numbness and tingling in his feet.  Physical examination 
revealed multiple well-healed scars at the plantar aspect of 
both feet and right calf.  The range of motion was also noted 
to be decreased at the right ankle with 0 degrees of 
dorsiflexion and at the left ankle with 5 degrees of 
dorsiflexion.  The examiner noted that the veteran walked 
with his feet hyperpronated causing ankle valgus on the right 
greater than the left, with a mild valgus orientation of the 
right knee.  Sensation was found to be intact to light touch 
and pinprick throughout both lower extremities and manual 
muscle testing revealed foot dorsiflexors and evertors were 
5/5 bilaterally and that extensor hallucis longus was at 4/5 
bilaterally.  The impression was that there was no 
electrodiagnostic evidence of lumbosacral radiculopathy or 
myopathy affecting the veteran's lower extremities but there 
was clinical evidence of a severe bilateral pes planus and 
ankle valgus on the right greater than the left, and right 
medial collateral ligament strain.

In November 1997, a VA general medicine progress note 
reflects that the veteran underwent an EMG which apparently 
demonstrated that the veteran's main problem was peripheral 
neuropathy.  The examiner further indicated that the 
peripheral neuropathy was probably due to his traumatic 
injury to a lower extremity that he sustained in the service.  
The veteran had a new complaint of feeling very cold-
sensitive but this had been going on intermittently.  The 
assessment included peripheral neuropathy.  

VA feet examination in November 1997 revealed that the 
veteran reported a history of in-service bilateral foot and 
right leg injuries when he stepped on a water mine in 
Vietnam.  He further reported being hospitalized and having 
surgery at that time, and that the right calf wound healed 
with suturing.  He indicated that he could barely walk for 
more than a year.  The veteran further maintained that he had 
never been able to walk normally again, noting that he would 
get cramps in the right calf and painful flexion cramps in 
his feet at the rate of about three times daily.  The 
examiner noted the results of the EMG in November 1997.  
Physical examination revealed scars longitudinally over both 
soles and on the posterior right calf.  There was vague 
hypesthesia but it was noted that the veteran really did not 
report any definite changes in perception.  There was 
bilateral pes planus with weight bearing.  March 1997 X-rays 
were noted to reflect plantar calcaneal spurs and 
degenerative changes at the anterior aspect of both 
tibiotalar joint compartments and mild narrowing of the first 
metatarsal phalangeal joint.  The diagnosis included status 
post bilateral foot injuries and right calf injury from shell 
fragments, and that "[s]ervice medical records should tell 
the story." 

Social Security Administration (SSA) records received in or 
after September 1998 include SSA benefits application 
information which identified leg and feet complaints.  Also 
contained in these records are additional relevant VA 
treatment records from January and February 1998.  In January 
1998, a medical assessment included chronic muscle cramps of 
the lower extremities and peripheral neuropathy due to 
traumatic injury of the bilateral lower extremities.  In 
February 1998, the veteran reported that he still experienced 
quite a bit of cramping on his feet and calves and the 
assessment included musculoskeletal disorder.  At the time of 
a PTSD evaluation in May 1998, the veteran related problems 
with radiculopathy, myopathy and bilateral foot and ankle 
difficulties.  It was also noted that the veteran's past 
medical history included pes planus and ankle valgus.

A March 1999 VA medical statement reflects that the veteran 
service in Vietnam during the Tet Offensive and that he 
sustained severe trauma from an explosion of an enemy mine.

April 1999 VA muscles examination revealed that the veteran 
had a history of multiple medical problems, including 
fragment wounds in his feet and right calf, and scarring in 
these various areas.  It was noted that the veteran was hit 
by a mine while in Vietnam and suffered multiple wounds which 
were noted to be described at length in the claims file that 
had been reviewed by this examiner.  The symptoms for current 
considerations were described as muscle cramps that occurred 
in the veteran's calves and toes.  These symptoms reportedly 
began following the original injury and had persisted since 
then, occurred two to three times a day, and lasted from 30 
minutes to all day.  When the veteran was in severe cramp, he 
could not function.  November 1997 EMG and nerve conduction 
studies were interpreted to reveal no electrodiagnostic 
evidence of lumbosacral radiculopathy or myopia involving the 
lower extremities.  The examiner interpreted these results to 
mean that there were no neuromuscular abnormalities that 
could be defined by neurological testing but that the veteran 
continued to have a disorder which bothered him on a daily 
basis.

Physical examination revealed that the veteran's calves were 
entirely normal and that there were no apparent deformities 
of the feet.  There was minor scarring which was not to be 
addressed as part of this particular examination.  There was 
no problem noted with respect to the veteran's gait.  The 
diagnosis was idiopathic primary muscle problem with 
recurrent cramping of the calves and big toe.  The examiner 
commented that with the presence of a normal EMG and nerve 
conduction time, he concluded that the structure of the 
muscles and the nerves was normal, and the question of 
whether the function of the muscles was always normal was 
open to conjecture.  The examiner further commented that 
either these symptoms did not really exist, or they had 
indeed occurred following the explosion which he was 
subjected to in Vietnam.  The examiner was inclined to 
believe that these symptoms were real, that they were 
idiopathic, and that they represented primary dysfunction of 
the muscle not reflected with abnormality of structure.  It 
was further noted that there was ample precedence in medicine 
for functional abnormalities; however, the actual support of 
this statement was beyond the physician's area of expertise.  
Clearly, the examiner did not believe that the veteran was 
fabricating the symptoms and did not believe that the 
symptoms had been present since he served the country in 
Vietnam in the late 1960's.

At the veteran's hearing before a member of the Board in 
October 2001, the veteran's representative agreed that the 
sole issues for appellate review consisted of entitlement to 
an evaluation in excess of 10 percent for residuals of a 
fragment wound to each foot, entitlement to a compensable 
evaluation for a right calf scar, and entitlement to an 
effective date earlier than February 7, 1997 for the grant of 
service connection for PTSD and fragment wounds of the right 
and left foot (T. at p. 2).  At the time the veteran was 
wounded in Vietnam, he was on patrol in the jungle during the 
Tet Offensive (T. at p. 3).  On this particular occasion, 
they found booby traps and were receiving sniper fire from 
the Vietcong (T. at pp. 3-4).  The veteran was wounded while 
crossing a river, but was thereafter able to make it to land 
(T. at p. 4).  He was then taken to a camp in North Vietnam 
and later underwent an operation (T. at p. 4).  When he 
walked out of the hospital both of his feet were bandaged (T. 
at p. 4).  The veteran was the recipient of the Purple Heart 
Medal (T. at p. 4).  In a rating decision just two months 
after separation from active service, the veteran was service 
connected for scars on the feet and right calf, which the 
veteran claimed were the same issues being addressed at this 
time (T. at pp. 4-5).

During the time he was still in the hospital in service, he 
was placed on light duty because he couldn't put on boots and 
was made a lifeguard (T. at p. 5).  The veteran denied that 
the scars of his shell fragment wound were painful to touch 
(T. at p. 5).  Instead, while walking, he would sometimes get 
pain and as a result of his flat feet, he would walk in the 
sides of his feet (T. at p. 5).  In summary, he had to alter 
his walking pattern in order to walk without pain (T. at pp. 
5-6).  On a scale of 1 to 10 the veteran believed that his 
foot pain would reach 8 at the rate of 4 or 5 times a month 
(T. at p. 6).  He further noted that when he had the pain, 
his feet would cramp into the position they were in following 
his operation in service (T. at p. 6).  The veteran obtained 
partial relief from this discomfort from massages and hot 
water (T. at p. 6).  The veteran indicated that his diet also 
seemed to contribute to the pain in his feet (T. at pp. 6-7).  
He first began receiving treatment after service in 1997 (T. 
at p. 7).  He went in for treatment at this time in part 
because he had lost the feeling in his right leg (T. at pp. 
10-11).  Since 1970, he indicated that he would periodically 
experience tightness in his calves (T. at p. 11).  The 
veteran indicated that his scars do not hurt unless you push 
down on them (T. at pp. 14-15).  He denied that his feet hurt 
all the time, noting that he would get cramps and his legs 
would get into these knots at the rate of 4 to 5 times a 
month (T. at p. 15).  He denied that he had had any post-
service surgery on either foot (T. at p. 15).  The last 
occasion he was treated for foot pain was approximately 5 or 
6 months ago by Dr. L. (T. at p. 15).  Besides pain, his 
biggest problem was cramping which would sometimes require a 
massage (T. at p. 16).  


Rating Criteria and Analysis

As a preliminary matter, the Board notes that the service 
medical records and the veteran's first post-service VA 
examination in July 1970 reflect the existence of scarring 
and no other residual of the veteran's in-service wounds.

Each foot is currently assigned a 10 percent rating for 
residuals of a fragment wound under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, and the Board also notes that each foot 
was recently assigned an additional 10 percent evaluation for 
idiopathic primary muscle problem with recurrent cramping of 
the calves and toes under 38 C.F.R. § 4.124a, Diagnostic Code 
8721.  As was noted previously, the Board may not consider 
the cramping of the calves and toes under the criteria for 
muscle injuries.  See 38 C.F.R. §§ 4.14 and 4.55(a).  The 
Board would also note that while the RO has determined that 
DJD is a manifestation of the veteran's residuals of fragment 
wounds, pes planus and ankle valgus have not been associated 
with service-connected disability and have not been alleged 
by the veteran or his representative to be so related, and 
the Board will therefore not consider the rating criteria for 
these disabilities in determining entitlement to a higher 
evaluation.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Severe unilateral hallux rigidus is rated at 10 percent as 
severe hallux valgus under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5280, 5281 (2001).  For other injuries of the foot, 
38 C.F.R. § 4.71a, Diagnostic Code 5284 provides that 
moderately severe and severe impairment are rated as 20 and 
30 percent disabling, respectively, and the accompanying note 
states that impairment should be rated at 40 percent where 
there is actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

A 10 percent evaluation is also warranted for a superficial, 
tender and painful scar on objective examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).  Other scars may be 
rated based on the limitation of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

[Where a schedular evaluation is found to be inadequate, the 
RO may refer the claim to the Under Secretary for Benefits or 
the Director of Compensation and Pension Service, who is 
authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  Where a case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, referral for an extraschedular evaluation may be 
appropriate.  

The Board has considered whether higher or separate ratings 
may be afforded for the veteran's residuals of fragment 
wounds to the feet and has determined that there is simply no 
basis for higher or separate ratings.  In order to be 
entitled to a 20 percent rating pursuant to Diagnostic Code 
5284, the disability picture must more nearly approximate 
moderately severe or severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  In this regard, while there have been 
consistent complaints of cramping of the calves and toes 
which permitted the RO to assign separate 10 percent ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 8721, there have 
been no additional symptoms of a musculoskeletal nature that 
would permit the Board to assign a higher rating under 
Diagnostic Code 5284, with the veteran's pain and functional 
limitation aside from the symptoms of cramping having already 
been sufficiently compensated by the 10 percent evaluations.  
The Board is constrained to follow the evidence of record, 
and must find that that evidence does not meet or more nearly 
approximate the criteria necessary to justify an increase in 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
38 C.F.R. § 4.7.  

In addition, while the Board has also considered the 
possibility of a 10 percent rating for the veteran's pain on 
use of either foot, the Board finds that a 10 percent 
evaluation based on pain on functional use is either not 
appropriate for consideration or otherwise unwarranted based 
on current medical findings.  38 C.F.R. §§ 4.40, 4.45.  More 
specifically, the case of Deluca v. Brown, 8 Vet. App. 202 
(1995), held that when a Diagnostic Code provides for 
compensation based on limitation of motion the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered, and Diagnostic 
Code 5284 is not specifically based on limitation of motion 
of the foot.  In addition, even if the Board were to find 
that entitlement to a separate rating for pain could be 
considered, since the veteran's primarily complaint of 
cramping of the calves and toes has already been accounted 
for by separate 10 percent ratings, the Board finds that all 
of the veteran's remaining symptoms, including pain, have 
already been contemplated and compensated by the current 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Similarly, while the Board has also considered entitlement to 
separate ratings of 10 percent for the veteran's DJD, DJD is 
rated based on loss of motion, and without evidence of 
limitation beyond that already compensated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8721, separate 10 percent 
evaluations for DJD of the feet are not justified.  Moreover, 
if the veteran were to assign 10 percent for pain on 
functional use arising out of DJD, it would be necessary to 
lower the veteran's 10 percent ratings under Diagnostic Code 
5284, for these are essentially the same symptoms that 
warrant continuation of a 10 percent rating under this 
Diagnostic Code.  

With respect to the issue of entitlement to a compensable 
rating based on the scars on the veteran's calves, as was 
noted above, a 10 percent rating is provided for tender and 
painful scarring based on objective examination, however, the 
medical evidence does not support such a finding.  More 
specifically, the scars at the time of the veteran's initial 
post-service VA examination in July 1970 were already found 
to be asymptomatic, and in March 1997, the VA examiner found 
some fullness underneath the skin and the subcutaneous 
tissue, but no definite scars, and thus elected not to take 
photographs due to the lack of visible scars.  Thereafter, VA 
examination in November 1997 did reveal scars longitudinally 
over both soles and on the posterior right calf, and minor 
scarring was again noted in April 1999, but there were no 
complaints or findings that these scars were tender and/or 
painful.  In addition, even the veteran acknowledges that the 
scars themselves are not painful without pressing on them, 
and his statement that touching causes pain to the scars 
themselves is not sufficient, without objective support, to 
warrant a 10 percent rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, for scarring of the veteran's right 
calf.  As there is no evidence that any scar affects 
functional use of an affected part, a separate 10 percent 
rating for any scar of the right calf is also not warranted 
under 38 C.F.R. § 4.118, Diagnostic Code 7805.

The statement of the case advised the veteran of the 
provisions of 38 C.F.R. § 3.321, authorizing referral for 
extraschedular consideration in exceptional cases.  Neither 
the veteran nor his representative has contended that any of 
the disabilities addressed in the discussion above have 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  There is no medical 
evidence that any of these disabilities have resulted in any 
disability factor not addressed in the assigned evaluation 
for each disability.  The disability picture in this case is 
not so exceptional or unusual so as to warrant referral for 
an evaluation on an extraschedular basis.  38 C.F.R. § 
3.321(b)(1) (2001).

In summary, a preponderance of the evidence is against higher 
or separate ratings for residuals of a fragment wound to the 
left foot, residuals of a fragment wound to the right foot, 
or right calf scar.


II.  Entitlement to Effective Dates Earlier than February 7, 
1997 for a Grant of Service Connection for Residuals of a 
Fragment Wound for the Feet and PTSD

The record reflects that the veteran filed a claim on 
February 7, 1997, in which he sought compensation for 
shrapnel wounds of the feet and legs.  The veteran had been 
granted service connection solely for scars of the feet and 
right calf in a rating decision in August 1970.  Later, 
although the record reflects that the veteran filed a claim 
for service connection for PTSD in August 1997, the January 
1998 rating decision that established service connection for 
this disability, did so effective from February 7, 1997.

Initially, the Board notes that the veteran contends that he 
suffered from both residuals of a fragment wound for the feet 
and PTSD from the time of his separation from service, and 
that he is therefore entitled to an effective date for the 
grant of service connection for these disabilities prior to 
February 7, 1997.  

With respect to his residuals of a fragment wound to the 
feet, he additionally contends that because these 
disabilities were originally service-connected in August 
1970, effective from June 20, 1970, 10 percent or higher 
ratings should be assigned for his residuals of a fragment 
wound of the feet from June 1970.

With respect to the latter contention, the Board first notes 
that despite the veteran's assertion, it finds that the 
disability for which the veteran was service connected 
effective February 7, 1997, was not the same disability he 
was service connected for in August 1970.  More specifically, 
the record reflects that at the time of VA examination in 
July 1970, the only manifestations of the veteran's in-
service wounds consisted of asymptomatic scars of the feet 
and right calf, all of which were noncompensably rated.  
Thereafter, in 1997, the record reflects the receipt of 
medical evidence of additional disability that was determined 
to be associated with the wounds from service.  As there is 
no medical evidence that such additional disability existed 
between 1970 and 1997, and more importantly, as there is no 
evidence that the veteran submitted a claim for any 
additional disability prior to February 7, 1997, as will be 
shown more fully below, there is no basis for an earlier 
effective date for the 10 percent rating assigned for 
residuals of a fragment wound for the left foot and the 10 
percent rating assigned for residuals of a fragment wound for 
the right foot.

With respect to the general proposition that the veteran is 
entitled to earlier effective dates for residuals of a 
fragment wound to the feet and PTSD, the law clearly provides 
that except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3400.  For direct service connection, 
the effective date is the day following separation from 
service or the date entitlement arose if the claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of the claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Therefore, because the veteran's claim for service connection 
for PTSD and residuals of a fragment wound for the feet 
(other than for service-connected scarring) was received more 
than one year after his separation from service, and the date 
of receipt of the claim is later than the date entitlement 
arose, February 7, 1997 is the appropriate effective date.  
38 C.F.R. § 3.400(b)(2)(i).  There exists no legal authority 
for the Board to grant an effective date for compensation for 
PTSD or residuals of a fragment wound for the feet prior to 
the date of the receipt of claim; namely, February 7, 1997.  
See 38 U.S.C.A. § 5110: 38 C.F.R. §§ 3.158, 3.400.  The 
appellant's assertion that he is entitled to an earlier 
effective date since he began to have symptoms all the way 
back to service separation and thereafter is without merit in 
light of the discussion above.  Likewise, the appellant has 
not cited and the Board can not identify any statutory or 
regulatory authority that would permit the Board to award an 
earlier effective date based on the contentions of the 
appellant.  Consequently, the effective date for the awards 
for compensation for 
PTSD and residuals of a fragment wound for the feet may not 
be earlier than February 7, 1997.

While acknowledging that the veteran may have suffered PTSD 
and foot residuals of his fragment wound other than scarring 
prior to that time, the Board emphasizes that the veteran's 
entitlement to service connection for these disorders could 
not arise until he filed a claim for that benefit.  See 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2001).  In this 
regard, neither he nor his representative have pointed to the 
existence of an earlier claim.  

Moreover, the Board finds that as the law and not the facts 
are determinative as to the outcome in this matter, the claim 
should be denied because of the lack of legal merit under 
Sabonis v. Brown, 6 Vet. App. 426 (1994), and that no 
reasonable possibility exists on this record that any 
assistance would aid in the establishment of entitlement.

In summary, there were no claims for service connection for 
PTSD or for residuals of a fragment wound for the feet (other 
than for scarring) pending prior to February 7, 1997, 
pursuant to which compensation benefits conceivably could 
have been granted.  Therefore, the correct effective date for 
service connection for PTSD, residuals of a fragment wound 
for the left foot, and residuals of a fragment wound of the 
right foot, is February 7, 1997, the date of receipt of the 
claim.

	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for residuals of a fragment 
wound of the left foot is denied.

A rating in excess of 10 percent for residuals of a fragment 
wound of the right foot is denied.

Entitlement to a compensable rating for right calf scar is 
denied.

Entitlement to an effective date earlier than February 7, 
1997, for a grant of entitlement to service connection for 
PTSD is denied.

Entitlement to an effective date earlier than February 7, 
1997, for a grant of service connection for residuals of a 
fragment wound for the left foot is denied.

Entitlement to an effective date earlier than February 7, 
1997, for a grant of service connection for residuals of a 
fragment wound for the right foot is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

